IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


DOREL JENKINS,                                : No. 60 EM 2020
                                              :
                    Petitioner                :
                                              :
              v.                              :
                                              :
COMMONWEALTH OF PENNSYLVANIA,                 :
                                              :
                    Respondent                :
                                              :


                                      ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2020, the “King’s Bench Petition - Motion for

Extraordinary Relief” is DENIED.